DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status:
--- Claims 1-20 are pending in the present application.
--- This communication is the first action on the merits.
--- Claims 1-2 and 9-10 are rejected herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,606,150 to Radliff et al.
Regarding claim 1, Radliff et al. discloses  an enclosure device (10) or spliced cable, comprising: a mount device capable of mounting to a wall surface  and carrying an electronic device, wherein the electronic device comprises a plurality of connecting wires (106, 208, and the  device comprises:

a wall (12, for example)  mountable to the wall surface , having an upper surface (12) (for example) and a lower surface   opposite to the upper surface, wherein the upper surface faces the wall surface and the lower surface can face the electronic device;

a first wire arrangement component ( 24 , 26, 28, 42, 42, 48, 52  for example)(figs 1,2 or 4, for example), positioned on the lower surface of the wall mount and adjacent to a first side of the wall mount; and

a second wire arrangement component (100, 102), positioned on the lower surface of the wall mount and adjacent to a second side vertical to the first side of the wall mount, wherein the connecting wires are sequentially and detachably accommodated in the first wire arrangement component and the second wire arrangement component from the electronic device to fix the connecting wires to corresponding positions on the wall mount.

Regarding claim 2, wherein the first wire arrangement component is integrally formed on the wall mount.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,259,023 to Reiker.

Regarding claim 1, Reiker discloses  an electrical outlet box comprising: a mount device capable of mounting to a wall surface  and carrying an electronic device, wherein the electronic device comprises a plurality of connecting wires (30), and the  device comprises:

a wall (28)(fig. 6) mountable to the wall surface , having an upper surface  and a lower surface   opposite to the upper surface, wherein the upper surface faces the wall surface and the lower surface can face the electronic device;

a first wire arrangement component (140, 142, 144, 202 for example)(fig 6 and/or 9, for example), positioned on the lower surface of the wall mount and adjacent to a first side of the wall mount; and

a second wire arrangement component (32, 36), positioned on the lower surface of the wall mount and adjacent to a second side vertical to the first side of the wall mount, wherein the connecting wires are sequentially and detachably accommodated in the first 

Regarding claim 2, wherein the first wire arrangement component is integrally formed on the wall mount.

Regarding claim 9, , wherein the wall mount comprises a through hole (29) and a locking structure (not shown) corresponding to the through hole, and the locking structure passes through the wall mount from the lower surface of the wall mount to the wall surface to fix the wall mount device to the wall surface.

Regarding claim 10, wherein the wall mount comprises a fixing structure (screw for example) for detachably fixing the electronic device to the wall mount.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.